In a negligence action to recover damages for personal injuries, defendant appeals from (1) a judgment of the Supreme Court, Dutchess County, entered November 4, 1970, in favor of plaintiffs against him upon a jury verdict of $18,500 for plaintiff Valerie Saenger and $121 for plaintiff Roland Saenger, and (2) an order of the same court, dated March 27, 1971, which denied defendant’s motion inter alia for a new trial upon the ground of newly discovered evidence. Order affirmed, without costs. No opinion. Judgment reversed, on the law, and new trial granted on the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiffs serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of plaintiff Valerie Saenger to $8,500 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended is affirmed, without costs. In our opinion the verdict was excessive to the extent indicated herein. Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.